Evans, J.
— I concur in the majority opinion. I do so with the saving suggestion that it does not purport to curtail the power of the divorce court to protect the wife’s right of defending a divorce action at the expense of her husband, regardless of the final merits of such defense. I would not curtail such power of the court, nor encroach upon such right of the wife. “Where, however, a husband has prosecuted his divorce action to a final adjudication and a decree has been entered therein in his favor, the attorney for the former wife cannot thereafter maintain am independent action at laiu against such former husband for the professional services rendered to the wife in the divorce action. Such has been our repeated holding in the cases cited in the opinion. None of our eases hold otherwise. And this last remark applies to Read v. Dickinson, 151 Iowa 369, which seems to be relied on ■as holding contrary to the previous eases. The allegation of the petition in the case at bar, that the wife had a good cause of action or a good defense in the divorce action, notwithstanding the decree to the contrary, was not available to the plaintiff herein. The issue thus tendered was susceptible to no proof except the decree actually rendered. Such was our express holding in the Stockman case, 110 Iowa 378.